Case: 16-30564      Document: 00513835087         Page: 1    Date Filed: 01/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30564                                FILED
                                  Summary Calendar                       January 13, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JON QUINONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:00-CR-336-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Jon Quinones, federal prisoner # 27275-034, appeals the district court’s
denial of his motion for a sentence reduction based on Amendments 750 and
759 to the United States Sentencing Guidelines. See 18 U.S.C. § 3582(c)(2).
We review de novo the district court’s authority to reduce a sentence pursuant
to § 3582(c)(2). United States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30564    Document: 00513835087     Page: 2   Date Filed: 01/13/2017


                                 No. 16-30564

      Quinones pleaded guilty to one count of distribution of less than five
grams of cocaine base, one count of distribution of less than 500 grams of
cocaine hydrochloride, and one count of distribution of 50 grams or more of
cocaine base. In adopting the presentence report, the district court determined
that Quinones was a career offender under U.S.S.G. § 4B1.1 and, because his
base offense level under U.S.S.G. § 2D1.1 was lower than that provided by
§ 4B1.1, used the § 4B1.1 offense level in calculating his advisory guidelines
sentencing range.
      Quinones filed the instant § 3582(c)(2) motion pursuant to Amendments
750 and 759 to the Sentencing Guidelines.        The district court denied the
motion, concluding that Quinones was ineligible for the reduction. Section
3582(c)(2) permits the discretionary modification of a defendant’s sentence if
he was sentenced to a term of imprisonment based on a sentencing range that
subsequently was lowered by the Sentencing Commission. United States v.
Doublin, 572 F.3d 235, 237 (5th Cir. 2009). These amendments implemented
the Fair Sentencing Act (FSA) by lowering the base offense levels under
U.S.S.G. § 2D1.1 for crack cocaine offenses. See U.S.S.G., Supp. to App. C.,
Amends. 750, 759 (Nov. 1, 2011).
      By its terms, § 3582(c)(2) allows a district court to reduce a defendant’s
sentence only if the defendant’s “sentencing range” has subsequently been
lowered by an amendment to the Guidelines. The fact alone that a defendant’s
offense level has been reduced is not enough to entitle that defendant to a
sentence reduction under § 3582(c)(2). See United States v. Banks, 770 F.3d
346, 349 (5th Cir. 2014). Although Amendment 750 would reduce Quinones’s
§ 2D1.1 offense level, § 4B1.1(b) sets Quinones’s offense level at 37 as a career
offender because it is higher than that produced by § 2D1.1 following the
amendment.      Quinones’s sentencing range is thus unchanged by the



                                       2
    Case: 16-30564   Document: 00513835087    Page: 3   Date Filed: 01/13/2017


                               No. 16-30564

amendment. See Banks, 770 F.3d at 349. Because Amendments 750 and 759
do not lower Quinones’s guidelines imprisonment range, the district court
correctly determined that it lacked authority under § 3582(c)(2) to lower
Quinones’s sentence. See id.
     The judgment of the district court is AFFIRMED.




                                    3